Judgment unanimously affirmed. Memorandum: Defendant contends that the court’s charge on reasonable doubt deprived him of a fair trial. From a review of the whole charge, we conclude that the court’s charge on reasonable doubt was sufficient because the jury would gather from it the correct rule to apply in arriving at its verdict (People v Canty, 60 NY2d 830, 832). However, we reiterate our strong disapproval of use of the phrases "reasonable degree of certainty” and "good, sound, substantial reasons” when describing proof beyond a reasonable doubt (People v Price, 144 AD2d 1013; People v Hewlett, 133 AD2d 417; People v Mitchell, 124 AD2d 977).
Defendant also contends that the verdict was against the weight of evidence. In this regard, it is asserted that the jury erred in crediting the victim’s testimony, rather than defendant’s. The credibility of the witnesses was a matter for determination by the trier of fact and we see no basis to substitute our judgment for that of the jury (People v Peoples, 130 AD2d 954, lv denied 70 NY2d 715).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Onondaga County Court, Cunningham, J. — assault, first degree.) Present — Callahan, J. P., Denman, Boomer, Balio and Lawton JJ.